TRIEBER, District Judge
(after stating the facts as above). As this question has never been determined by any court in a published opinon, no notice of the intention to ask for a removal of a cause haying been required before the enactment of the Judicial Code, it is deemed proper, for the guidance of attorneys in this district, until the appellate courts have authoritatively settled it, to file an opinion.
[1] The law as uniformly declared is that the right of removal has to be determined from the facts as they appear from the pleadings at the time the petition and bond are filed (Chicago, B. & Q. Ry. Co. v. Williard, 220 U. S. 413, 426, 31 Sup. Ct. 460, 55 L. Ed. 521), and, if in proper form, the jurisdiction of the state court ceases immediately, except for the purpose of making the order of removal. All subsequent proceedings in the cause by the state court are coram non judice and absolutely void. Flint v. Coffin, 176 Fed. 872, 100 C. C. A. 342; Boatmen’s Bank v. Fritzlen, 135 Fed. 650, 653, 68 C. C. A. 288, 291, and authorities there cited (approved in Fritzlen v. Boatmen’s Bank, 212 U. S. 364, 373, 29 Sup. Ct. 366, 53 L. Ed. 551).
[2] In the case at bar it appears from the complaint, after it had been amended, that at the time of the filing of the petition and bond for removal the amount involved was not sufficient to confer jurisdiction on a national court. It is claimed on behalf of the defendant that, as the amendment was made after the service of the notice of the intended application for removal, it was for the sole purpose of preventing a removal; that this was a fraud on the defendant, for the purpose of depriving it of a right granted by the laws of the United States; and for this reason the court should disregard the amendment and treat the cause as it appeared from the complaint at the time the notice of the intention to remove it was served on counsel for the plaintiff.
Ordinarily it cannot be doubted that it is for the plaintiff to determine what damages he thinks he is entitled to, and if he sees proper to be satisfied with a smaller sum than he originally thought he should recover he has a right to reduce his claim, provided it was before the state court had lost jurisdiction of the cause. The fact that his object in reducing his claim was to prevent a removal is immaterial, unless he has lost control of his action after notice of the defendant’s intention to remove the cause to the national court. It has been uniformly held that a party may change his citizenship for the sole purpose of enabling him to maintain an action in a national court, provided the change is actually made. The motive is immaterial. Cheever v. Wilson, 9 Wall. 108, 123, 19 L. Ed. 604; Dickerman v. North*80ern Trust Co., 176 U. S. 181, 192, 20 Sup. Ct. 311, 44 L. Ed. 423; Williamson v. Osenton, 232 U. S. 619, 625, 34 Sup. Ct. 442, 58 L. Ed. 758
In Blair v. Chicago, 201 U. S. 400, 448, 26 Sup. Ct. 427, 434 (50 L. Ed. 801), it was sought to deprive a national court of jurisdiction upon the ground that there was a conspiracy to get the case into ¿ national court; but the court, in disposing of that contention, said:
“As to tlie conspiracy to get the case into the federal court, with a view to the decision of the rights of the parties therein, we are not aware of any principle which prevents parties having the requisite citzenship and a jus-ticiable demand from seeking the federal courts for redress, if such be their choice of a forum in which to have contested rights litigated. Having a proper cause of action and the requisite diversity of citizenship confers jurisdiction upon the federal courts, and in such cases the motive of the creditor in seeking federal jurisdiction is immaterial.”
It has been frequently held that if the plaintiff has a cause of action which is joint, and has elected to sue both tort-feasors in one action, even if it was for the purpose of preventing a removal to the national court, his motive in doing so. is of no importance. Chicago, R. I. & P. Ry. Co. v. Dowell, 229 U. S. 102, 114, 33 Sup. Ct. 684, 57 L. Ed. 1090, and cases cited there.
While decisions of the Supreme Court affecting its jurisdiction on error to the Circuit or District Courts are not exactly in point, they are at least helpful. Prior to the enactment of the Circuit Court of Appeals Act (26 Stat. 824) the jurisdiction of the Supreme Court was limited, with some. exceptions which are immaterial so far as the issues in this case are concerned, to final judgments exceeding in value the sum of $5,000, exclusive of costs, and it was uniformly held that, although the judgment exceeded that amount, the judgment creditor had a right to remit all in excess of $5,000, even if his motive was to prevent an appeal, and after such remittitur the Supreme Court was without jurisdiction. Thompson v. Butler, 95 U. S. 694, 24 L. Ed. 540; Alabama Gold Life Ins. Co. v. Nichols, 109 U. S. 232, 3 Sup. Ct. 120, 27 L. Ed. 915; Pacific Postal Tel. Co. v. O’Connor, 128 U. S. 394, 9 Sup. Ct. 112, 32 L. Ed. 488; Texas & Pacific Ry. Co. v. Horn, 151 U. S. 110, 14 Sup. Cf. 259, 38 L. Ed. 91.
While in the first case cited the court had only decided that the remittitur could be made after verdict and before judgment on the verdict had been entered, in the other cases it was expressly held that the remittitur, even if made after entry of judgment on the verdict, would deprive the Supreme Court of jurisdiction.
In Peterson v. Chicago, M. & St. P. Ry. Co. (C. C.) 108 Fed. 561, Judge Philips held that an amendment of the complaint made in vacation, without notice, and before the petition for removal was filed, reducing the amount claimed below the sum necessary to invest the national court with jurisdiction, was ineffectual. But that case is clearly distinguishable from the case at bar. The statute of Missouri, from a court of which state that cause was removed, required notice of the filing of an amendment to a pleading in vacation to the adverse party, and “until such notice is duly served such.adver.se party shall not be deemed to have notice thereof for the purpose of pleading,” *81and the learned judge held that, the amendment having been made in vacation without notice, it was under the statute of Missouri a nullity. But under the statutes of the state of Arkansas, and the uniform practice in the courts of that state, an amended pleading may be filed before answer in vacation, without notice to the adverse party, with the same effect as if made in term time.
As the complaint, at the time the petition and bond for removal were filed, showed the amount in the controversy did not exceed $3,000, the cause was not removable, and the motion to remand is sustained.